SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

748
CA 11-01132
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


IN THE MATTER OF THE ESTATE OF ALEX G. SCHMIDT,
ALSO KNOWN AS ALEXANDER GEORGE SCHMIDT,
DECEASED.
-----------------------------------------------
ANN L. MCLAUGHLIN, PETITIONER-RESPONDENT;
                                                                    ORDER
THOMAS E. WEBB, JR., AS EXECUTOR OF THE ESTATE
OF ALEX G. SCHMIDT, ALSO KNOWN AS ALEXANDER
GEORGE SCHMIDT, DECEASED, RESPONDENT-APPELLANT,
ET AL., RESPONDENTS.
(APPEAL NO. 2.)


DAMON MOREY LLP, BUFFALO (GREGORY ZINI OF COUNSEL), FOR
RESPONDENT-APPELLANT.

JOSEPH G. MAKOWSKI, BUFFALO (MICHAEL J. FLAHERTY OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered March 15, 2011. The order, insofar as
appealed from, granted in part the motion of petitioner to dismiss
various affirmative defenses.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    June 8, 2012                          Frances E. Cafarell
                                                  Clerk of the Court